DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/849,714 filed on 5 January 2022.
Claims 1, 2, 10, 11, and 20 have been amended. 
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 1 December 2021 and 28 February 2022 have been considered. An initialed copy of the Form 1449 are enclosed herewith.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

1. Applicant argues that claim 1 is not directed to an abstract idea.

Examiner respectfully disagrees. Claim 1 is directed towards managing investing in a property-backed loan vehicle.  Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… issuing first investment units of a first loan investment and assigning the first investment units to a first investor and a second investor, the first loan investment being a first loan to a first property owner and secured by first property of the first property owner, the first loan being funded by the first and the second investor; issuing second investment units of a second loan investment and assigning the second investment units to a third investor and a fourth investor, the second loan investment being a second loan to a second property owner and secured by second property of the second property owner, the second loan being funded by the third and the fourth investor, the second property being remote from the first property and the first investor, second investor, third investor and fourth investor being remote from each other; listing the first investment units and the second investment units on a transactional exchange; registering and authenticating a potential investor on the transactional exchange; providing information through the transactional exchange to the potential investor regarding the first loan investment and the second loan investment; receiving a purchase request from the potential investor to purchase a first number of first investment units at a first price; confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor; conducting a trade between the first investor and the potential investor for the first number of first investment units, the first investment units being of the first loan secured by the first property; determining a second price for the first investment units based, at least in part, on the trade; updating the listing of the first investment units on the transactional exchange; and providing the updated listing of the first investment units to an interface of an investment system, thereby providing an architecture to publish and arrange investment from different investors for each loan investment …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that claim 1 is directed to a concept inherently rooted in computer technology.

Examiner respectfully disagrees. The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that, similar to Enfish, claim is directed to a specific improvement to computer capabilities rather than merely invoking a computer as a tool.

Examiner respectfully disagrees as the rejected claim does not adhere to the same fact pattern seen in Enfish.

In the decision regarding Enfish, the claimed invention was clearly directed to an improvement to computer functionality versus being merely directed to an abstract idea as well as being unambiguously directed to an improvement in computer capabilities (e.g., direct improvement in database operations). In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. 

In the instant application, while the additional elements also comprise the use of generic computer components that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described, which are applied to carry out the abstract idea identified, which also does not amount to significantly more than the abstract idea itself. 

There is no actual improvement made to the operations or physical structure of the additional elements claimed in the instant application. Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 

Claims “directed to an improvement in the functioning of a computer” with claims “simply adding conventional computer components to well-known business practices,” or claims reciting “use of an abstract mathematical formula on any general purpose computer,” or “a purely conventional computer implementation of a mathematical formula,” or “generalized steps to be performed on a computer using conventional computer activity” have been contrasted. 

The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment. Applicant’s argument is therefore unpersuasive. 

4. Applicant argues that claim 1 is integrated into a practical application of the judicial exception.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “computer readable medium” “network interface”, “memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information. Applicant’s argument is therefore unpersuasive. 

5. Applicant argues that claim 1 does not fall into the abstract sub-grouping identified (certain methods of organizing human activity).

Examiner respectfully disagrees. In particular, the instant claim recites steps and/or processes that are similar to and/or akin to other concepts that have been identified as abstract such as: 

“issuing first investment units of a first loan investment and assigning the first investment units to a first investor and a second investor, the first loan investment being a first loan to a first property owner and secured by first property of the first property owner, the first loan being funded by the first and the second investor”, which describes the concept of merely issuing an investment security and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“issuing second investment units of a second loan investment and assigning the second investment units to a third investor and a fourth investor, the second loan investment being a second loan to a second property owner and secured by second property of the second property owner, the second loan being funded by the third and the fourth investor, the second property being remote from the first property and the first investor, second investor, third investor and fourth investor being remote from each other”, which describes the concept of merely issuing an investment security and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“listing the first investment units and the second investment units on a transactional exchange”, which describes the concept of merely listing an investment security and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“registering and authenticating a potential investor on the transactional exchange”, 
which describes the concept of merely performing verification activity on a person and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people following rules or instructions);

“providing information through the transactional exchange to the potential investor regarding the first loan investment and the second loan investment”, which describes the concept of merely providing data/information regarding an investment security issuance and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“receiving a purchase request from the potential investor to purchase a first number of first investment units at a first price”, which describes the concept of merely performing a commercial transaction (purchase activity) and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people including social activities);

“confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor”, which describes the concept of merely performing verification activity on a person and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people following rules or instructions);

“conducting a trade between the first investor and the potential investor for the first number of first investment units, the first investment units being of the first loan secured by the first property”,  
which describes the concept of merely performing exchange-realted (trading) activity and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“determining a second price for the first investment units based, at least in part, on the trade”, 
which describes the concept of merely price determining activity and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts);

“updating the listing of the first investment units on the transactional exchange”, which describes the concept of merely providing data/information regarding an investment security and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts; following rules or instructions);

“providing the updated listing of the first investment units to an interface of an investment system, thereby providing an architecture to publish and arrange investment from different investors for each loan investment”, which describes the concept of merely providing data/information regarding an investment security and which is similar and/or corresponds to the abstract idea of certain methods of organizing human activity grouping (e.g., fundamental economic principles, practices or concepts; following rules or instructions).

Hence the steps of the claim, taken individually or as an ordered combination, correspond to abstract ideas. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

B. Claim Rejections – 35 U.S.C. § 103:

Claims 1-20 stand rejected under 35 U.S.C. §102 as being anticipated over U.S. Patent Application Publication No. 2009/0281952 (Toffey).

Applicant’s remarks and/or arguments have been considered by Examiner and found to be persuasive over the prior art(s) of record. Accordingly, the rejection of the claims under 35 U.S.C. § 102 is withdrawn.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards managing investing in a property-backed loan vehicle.  Claim 1 is directed to the abstract idea of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites: “… issuing first investment units of a first loan investment and assigning the first investment units to a first investor and a second investor, the first loan investment being a first loan to a first property owner and secured by first property of the first property owner, the first loan being funded by the first and the second investor; issuing second investment units of a second loan investment and assigning the second investment units to a third investor and a fourth investor, the second loan investment being a second loan to a second property owner and secured by second property of the second property owner, the second loan being funded by the third and the fourth investor, the second property being remote from the first property and the first investor, second investor, third investor and fourth investor being remote from each other; listing the first investment units and the second investment units on a transactional exchange; registering and authenticating a potential investor on the transactional exchange; providing information through the transactional exchange to the potential investor regarding the first loan investment and the second loan investment; receiving a purchase request from the potential investor to purchase a first number of first investment units at a first price; confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor; conducting a trade between the first investor and the potential investor for the first number of first investment units, the first investment units being of the first loan secured by the first property; determining a second price for the first investment units based, at least in part, on the trade; updating the listing of the first investment units on the transactional exchange; and providing the updated listing of the first investment units to an interface of an investment system, thereby providing an architecture to publish and arrange investment from different investors for each loan investment …”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “computer readable medium” “network interface”, “memory”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate issuing and assigning investment units of a loan investment backed by property to investors, listing the investment units on a transactional exchange, conducting a trade between investors, determining a price for the investment units based on the trade, and updating listing data/information using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 10 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 10 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 10 accordingly.  

In addition, the claim fails to recite the hardware and/or devices necessary to enable the method steps being implemented by said ‘computer system’ to realize any functionality and it is unclear that the scope of such terms are limited to hardware, as is interpreted by those skilled in the art. Implementation by a computer system may be broadly interpreted to include implementation by non-hardware devices or apparatus such as software or program instructions which are not statutory.

Independent claim 20 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 20 accordingly.  

Dependent claims 2-9 and 11-19 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 11, the step(s) comprising “receiving, from a first property owner system, a first loan request to be secured by the first property owned by the first property owner of the first property owner system, the first loan request including first property information identifying the first property, the first property owner system being remote; assessing a first value of the first property based, at least in part, on the property information of the first property; providing first loan terms to the first property owner system and requesting agreement; receiving a first agreement to the first loan terms from the first property owner system; publishing a first particular loan opportunity among a plurality of different loan opportunities, the first particular loan opportunity being based on agreed first loan terms and the first property information, the plurality of different loan opportunities being searchable through the interface provided by the investment system; providing different loan opportunities of the plurality of different loan opportunities based on a first query received from remote systems; in response to receiving selections of the first particular loan opportunity from the plurality of different loan opportunities by a first investor system and a second investor system, the first investor system being operated by the first investor, the second investor system being operated by the second investor, providing details of the first particular loan opportunity including at least some of the property information identifying the first property to the first investor system and the second investor system, the first investor system and the second investor system being remote from each other and operated by the first investor and the second investor, respectively; receiving a first commitment from the first investor system to partially fund a first partial funding of a loan amount associated with the first particular loan opportunity and a second commitment from the second investor system to partially fund a second partial funding of the loan amount associated with the first particular loan opportunity; enabling a first loan to a first user of the first property owner system when the loan amount associated with the first particular loan opportunity is completely funded; distributing, every day, daily returns to the first and second investors, a first amount of the daily returns of the first investor being based on an amount of the first partial funding of the loan amount and a second amount of the daily returns of the second investor being based on an amount of the second partial funding of the loan amount; and receiving first loan payments from the first user and distributing the daily returns from the first loan payments”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 3, 12 and 13, the step(s) comprising “updating destinations of daily returns of the first loan payments in order for the potential investor to receive the daily returns after the trade; and distributing at least some of the daily returns from the first loan payments to the potential investor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 4 and 14, the step(s) comprising “wherein confirming the first investor's interest to sell the first number of first investment units at the first price to the potential investor comprises: establishing a communication channel between the first investor and the potential investor to enable them to negotiate an agreement to trade; and storing the communication between the first investor and the potential investor over the communication channel as evidence of the agreement”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 5 and 15, the step(s) comprising “generating a trade contract at least between the first investor and the potential investor including terms of the agreement and enabling the first investor and the potential investor to indicate their approval”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 6 and 16, the step(s) comprising “wherein in the communication channel is encrypted”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 7 and 17, the step(s) comprising “updating destinations of daily returns and determining the second price for the first investment units takes place at a particular time once a day”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 8 and 18, the step(s) comprising “wherein registering and authenticating the potential investor comprises receiving from the potential investor an indication that the potential investor is an accredited investor”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

In claims 9 and 19, the step(s) comprising “maintaining the purchase request as being open for purchasing for a predetermined period of time, the predetermined period of time being indicated by the purchase request”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), because it merely describes intermediate steps as well as further rules and/or instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.






Conclusion

Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692